Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 11/23/2021 have been fully considered but they are not persuasive | moot in view of the new grounds of rejection.
The Applicant asserts on page 7 of the Response:
Randall relates to a transducer array imaging system and discloses that the transducer probe 100 includes circuitry, as illustrated below in FIG. 1. The circuitry of the probe 100 includes an analog to digital converter (ADC) 218, which converts analog image data into digital data (see [0046]) and the digital data passes through a digital demodulator 222, a memory buffer 224, a data merger 226, and a data/control arbiter. The digital data is then wireless transmitted to a main unit 130, which appears to correspond to the computer device of independent claim 1. As disclosed by Randall, however, the ADC 218 of Randall is not directly coupled to the main unit 130. Further, since the probe 110 of Randall includes the memory buffer 224, Randall discloses that buffering is performed before transmission of the digital data to the main unit 130. Thus, Randall fails to disclose "wherein the ADC of the movable transducer probe is directly coupled via a digital data interface to the computer device and the digital raw data is directly streamed to the computer device via the digital data interface," as recited in independent claim 1.”
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


The Applicant asserts on page 8 of the Response:
Furthermore, as described above, Randall discloses the memory buffer 224, which is a buffer to store "up to ... two frames of data" ([0047]) and is a part of the probe 100, while the raw data buffer memory is included in the computer device, which is separate from the movable transducer probe according to independent claim 1. Thus, Randall fails to disclose "wherein the computer device comprises a raw data buffer memory in which the respective measurement data sets of the digital raw data are buffered," as recited in independent claim 1. 
In response, the Examiner respectfully asserts that the previous examiner did not cite Fig. 1 as reproduced in the response or Para [0047] as argued above.  The examiner cited Fig. 2 element 312 which is an input buffer that is included in the main unit 130. The main unit comprises multiple processors a control panel and a display therefore it can be interpreted as a computer.  The examiner also cited Para [0057] to show that the input buffer is receiving data to be buffered. Therefore, the argument is unpersuasive.

Priority
Applicant’s claim for the benefit of foreign priority under 35 U.S.C. 119(a)-(d) to German Patent Application No. DE10 2018 204 357.4, filed on March 21, 2018 acknowledged. Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action. 37 CFR 41.154(b) and 41.202(e). Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “wherein the CON of the movable transducer probe is directly coupled via a digital data interface” in the sixth limitation.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if this is the same digital data interface as cited previously in the claim.  For examination purposes the limitation will be read as “wherein the CON of the movable transducer probe is directly coupled via the digital data interface”.
Dependent claims deemed rejected due to their dependency.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4, 6-7, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Randall (US 20080110266 A1), and further in view of Call (US 20140058266 A1).
Regarding Claim 1, Randall discloses an ultrasonic apparatus for medical examination using ultrasonic waves (Abstract – “device for conducting ultrasound interrogation of a medium…converting the received echoed ultrasound wave into digital data…transmit the digital data”), comprising:
a computer device (the main unit shown in Figs. 1 and 2 element 130 is interpreted as a computer as it contains processors, a control panel, and a display); 
a movable transducer probe coupled to the computer device by a digital data interface (Figs. 1 and 2 show probe 100 couple to the main unit [computer] 130 by a digital data interface [wired 122/wireless 120], Para [0200] – “a user may simply change the power status of the probe and/or main unit by pressing a button, or merely handling the probe via motion sensing (e.g., using an accelerometer and/or tilt switch, etc.)”, therefore the probe is moveable), the movable transducer probe configured to be positioned on a body of a patient and including a transducer array of electroacoustic transducers for transmitting ultrasonic signals into the body and receiving as analog raw data ultrasonic echoes of the transmitted ultrasonic signals (Figs. 1 and 2 – probe 100, Fig.2 – transducer 102, Para [0038] – “transducer 102 represents any number of transducer elements that may be present in probe 100. Electroacoustic ultrasound transducer types...transducer 102 elements may be comprised of individual transmitter and receiver elements...transmitter 204 includes one or more transmitters that drive each of the transducer elements represented by transducer 102, as well as transmit and/or receive switch ; 
wherein the movable transducer probe comprises an analog-to-digital converter (CON) which is configured to generate digital raw data in dependence on the received analog raw data (Fig. 1 – element 218, Para [0046] – “Analog to Digital (A/D) converter 218 may convert the analog image data received from probe 100 into digital data”), 
wherein the digital raw data comprise measurement data sets for temporally consecutive measurement time intervals (Para [0039] – “probe 100 receiver circuitry...may include a low-noise, high-gain preamplifier 206 for each receive channel...any number of receive channels may be present in an embodiment...preamplifier 2016 may provide variable gain throughout a data acquisition time interval. Preamplifier 206 may be followed by bandpass filter 214 that may operate to reduce the noise bandwidth prior to analog-to-digital (A/D) conversion”, it is clear to one of ordinary skill in the art that as time is sequential, any plurality of samples taken would be temporally consecutive measurements), 
wherein a respective measurement data set comprises ultrasonic echoes from a tissue sector of the body (Para [0042] – “echoes emanating from tissue deep within a patient's body may be attenuated more than those from shallow tissue and, therefore, require increased gain”), which result from a transmitting operation of one or more ultrasonic signals by at least one transducer in a transmitting mode (Para [0038] – “For example, transmitter 204 includes one or more transmitters that drive each of the transducer elements represented by transducer 102, as well as transmit and/or receive switch circuitry that isolates transmitter 204 from a receiver channel (which may be part of preamp 206 in FIG. 1) during the transmit event”), as samples for sampling instants of the respective measurement time interval for a plurality of receiving channels from, respectively, at least one transducer in a receiving mode (Para [0046] – “Analog to Digital (A/D) converter 218 may convert the analog image data received ,
wherein the computer device comprises a raw data buffer memory in which the respective measurement data sets of the digital raw data are buffered (Fig. 2 element 312, Para [0057] – “data/control arbiter 310 may be responsible for extracting control information from the data stream received by wireless interface 120 and/or wired interface 122 and passing it to CPU 332 while sending image data from the data stream to input buffer 312”),  
wherein the computer device is configured to carry out a respective digital beamforming for the buffered measurement data sets by time-delayed addition of samples, to determine image values for a plurality of tissue locations at different tissue depths and with several tissue locations for each tissue depth, thereby to obtain a reconstructed image of the tissue sector, to generate, based on the reconstructed images, an image stream of consecutive reconstructed images or of images calculated therefrom with a predetermined image refresh rate, and to supply it to a display which reproduces the image stream (FIG. 2 elements 322 and 328, Para [0059] - “to facilitate forming an image on display 350...the incoming image data may be stored in input buffer 312...pixelformer 322 may be any combination of hardware and/or software that is capable of transforming raw image data received from the receive channels and the transmit events into a pixel-based image format...this function may include a beamformer that focuses samples along beam directions. The focused sample data may be converted to Cartesian format for display on display 350”, Para [0065], “image processor 328 may accept...detected tissue image data and then filter it temporally (i.e., frame to frame) and spatially to .
Conversely Randall does not teach wherein the CON of the movable transducer probe is directly coupled via a digital data interface to the computer device and the digital raw data is directly streamed to the computer device via the digital data interface,
However Call discloses wherein the CON of the movable transducer probe is directly coupled via a digital data interface to the computer device and the digital raw data is directly streamed to the computer device via the digital data interface (As shown in Fig. 4 the A/D Conv. [CON], element 214, is directly couple to a communications device 264 which communicates the data wirelessly to the remote system 262, the communications device and the data network together are interpreted as the digital data interface, Para [0120] – “FIG. 4 illustrates an embodiment of an ultrasound data capture & transmission device 260 that may be configured with minimal hardware components for communication of raw echo data to a remote imaging system 262 via a communications device 264 and a wired or wireless network 266”, the remote system comprises a processor, memory, and display therefore it is interpreted as a computer),
Call is an analogous art considering they are both in the field of an ultrasound apparatus.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Randall to incorporate the coupling of Call to achieve the same results. One would have motivation to combine because “such systems may allow physicians or other practitioners to manipulate echo data as though they were imaging the patient directly, even without the patient being present” (Call - Abstract).
Regarding Claim 2, Randall and Call disclose all the elements of the claimed invention as cited in claim 1.
wherein the raw data buffer memory is arranged for the simultaneous buffering of a plurality of consecutive measurement data sets (Para [0059] – “to facilitate forming an image on display 350...the incoming image data may be stored in input buffer 312...may be capable of storing up to approximately two frames of data...and may operate in a ping-pong fashion whereby a previously received frame of data is processed by pixelformer 322 while a new incoming frame is written to another page of memory in input buffer 312”).
Regarding Claim 4, Randall and Call disclose all the elements of the claimed invention as cited in claim 1.
Randall further discloses wherein the computer device is configured such that the images of the image stream are each calculated as an averaging of a plurality of consecutive reconstructed images (Para [0066] – “temporal filtering typically involves filtering data from frame to frame using either an FIR or IIR-type filter. In one embodiment, a simple frame averaging method may be used”, Para [0068], “a simple method of temporal filtering may involve averaging neighboring frames...moving-average filter”.
Regarding Claim 6, Randall and Call disclose all the elements of the claimed invention as cited in claim 1.
Randall further discloses wherein the computer device is configured to determine digital control data based on which the operation of the transducers of the transducer array for transmitting ultrasonic signals and for receiving ultrasonic echoes is determined for the consecutive measurement time intervals (Para [0049] – “In addition to image data transfer, control information may be transferred between probe 100 and main unit 130. Such control data may be transferred over the same communication link, such as wireless interface 120 and/or wired interface 122, or some other communication link. Control commands may be communicated between main unit 130 and probe 100 (and/or some other devices). Such control commands may serve various purposes, including for example, instructing a mode of operation and/or various imaging parameters such as maximum imaging depth, sampling rate, element , 
wherein the computer device comprises a control data buffer memory in which the digital control data are buffered (Para [0056] – “Control information is managed and, in many cases, generated by Central Processing Unit (CPU) controller 332”), and 
wherein the movable transducer probe is configured to read the digital control data via the digital data interface or an additional digital data interface between the movable transducer probe and the computer device and, based on these read-out control data, to control the transducers of the transducer array (Para [0057] – “Data/control arbiter 310 may also receive control information from CPU 332, and may transfer the control information to probe 100 via wireless interface 120 and/or wired interface 122.”, Para [0051] – “In addition, data/control arbiter 228 may accept control commands from main unit 130 (and/or another device) and respond by appropriate programming of probe 100 circuitry, memory-based tables, registers, etc.”).
Regarding Claim 7, Randall and Call disclose all the elements of the claimed invention as cited in claim 1.
Randall further discloses wherein the digital data interface comprises a wired data interface and/or a wireless data interface (Para [0049] – “control data may be transferred over the same communication link, such as wireless interface 120 and/or wired interface 122”).
Regarding Claim 9, Randall and Call disclose all the elements of the claimed invention as cited in claim 1.
Randall further discloses wherein the movable transducer probe further comprises a high voltage transmitter for generating high voltage signals which are supplied via a switch array of transmit-receive switches to the transducer array for generating ultrasonic waves by one or more transducers in transmitting mode (FIG. 1, Para [0038] - “transducer 102 represents any number of transducer elements that may be present in probe 100. Electroacoustic ultrasound transducer types...transducer 102 elements may be comprised of individual transmitter and receiver elements...transmitter 204 includes one or more transmitters that drive each of the transducer elements represented by transducer 102, as well as transmit and/or receive switch circuitry that isolates transmitter 204 from a receiver channel (which may be a part of preamp 206 in FIG. 1) during the transmit event”, Para [0040] - “An example unipolar transmitter channel circuit may include, for example, a transistor functioning as a high-voltage switch followed by a capacitor”), and 
wherein the transducers of the transducer array can be switched by the switch array into the transmitting mode or the receiving mode (Para [0038] – “For example, transmitter 204 includes one or more transmitters that drive each of the transducer elements represented by transducer 102, as well as transmit and/or receive switch circuitry that isolates transmitter 204 from a receiver channel (which may be part of preamp 206 in FIG. 1) during the transmit event”).
Regarding Claim 10, Randall and Call disclose all the elements of the claimed invention as cited in claim 1.
Randall further discloses wherein the movable transducer probe further comprises a preamplifier configured to amplify the analog raw data before supplying it to the CON (FIG. 1 element 206; Para [0039] - “probe 100 receiver circuitry...may include a low-noise, high-gain preamplifier 206 for each receive channel...any number of receive channels may be present in an embodiment...preamplifier 2016 may provide variable gain throughout a data acquisition time interval. Preamplifier 206 may be followed by bandpass filter 214 that may operate to reduce the noise bandwidth prior to analog-to-digital (A/D) conversion”).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Randall (US2008110266 A1) and Call (US 20140058266 A1), as applied to claims 1 and 2 above, and further in view of Kamiyama (US 6290648 B1).
Regarding Claim 3, Randall and Call disclose all the elements of the claimed invention as cited in claims 1 and 2.
Randall further discloses wherein the computer device is configured to determine respective reconstructed images […] for several of the plurality of buffered measurement data sets (Para [0059] – “input buffer 312 may be capable of storing up to approximately two frames of data, for example, and may operate in a “ping-pong” fashion whereby a previously received frame of data is processed by pixelformer 322 while a new incoming frame is written to another page of memory in input buffer 312. Pixelformer 322 may be any combination of hardware and/or software that is capable of transforming raw image data received from the receive channels and the transmit events (e.g., from probe 100) into a pixel-based image format. This may be performed, in just one example, by coherently combining data from various transmit and receive elements, or groups of elements, to form an image focused optimally at each pixel”).
Conversely Randall does not teach determine respective reconstructed images in parallel for several of the plurality of buffered measurement data sets.
However, Kamiyama discloses determine respective reconstructed images in parallel for several of the plurality of buffered measurement data sets (Col. 8, lines 4-9, “a memory composition unit 6 matches the image quality (e.g., resolution and luminance level) of the tomographic image data reconstructed by the internal data digital scan converter 33 with that of the real- time tomographic image data, and synthesizes the two image data parallel in one frame. A display 7 displays this image”).
Kamiyama is an analogous art considering they are both in the field of an ultrasound apparatus.
.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Randall (US2008110266 A1) and Call (US 20140058266 A1), as applied to claim 1 above, and further in view of Kim (US 20170128040 A1).
Regarding Claim 5, Randall and Call disclose all the elements of the claimed invention as cited in claim 1.
Randall further discloses a predetermined image refresh rate (Para [0061] - “to create an image representing a continuously updated flow velocity display (i.e., a time-varying spectrogram of the blood flow signal)” Para [0064], “video interface 334 may be in communication with image processor 328 to display 350 by way of CPU 332”)
Conversely Randall does not teach wherein the predetermined image refresh rate is 50 Hz or more.
However, Kim discloses wherein the predetermined image refresh rate is 50 Hz or more (Para [0116] - “the display 140 of the ultrasound imaging apparatus 100 has a preset frame rate. For example, if the preset frame rate is 60 Hz, the ultrasound imaging apparatus 100 may arrange the first and second color Doppler mode images Cl1 and Cl2 by setting an interval on the time axis between the first and second color Doppler images Cl1 and Cl2 to 60 Hz”).
Kim is an analogous art considering they are both in the field of an ultrasound apparatus.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Randall to incorporate the refresh rate of Kim to achieve the .
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Randall (US2008110266 A1) and Call (US 20140058266 A1), as applied to claim 1 above, and further in view of Hayes (US 20160270763 A1).
Regarding Claim 8, Randall and Call disclose all the elements of the claimed invention as cited in claim 1.
Conversely Randall does not teach wherein the digital data interface comprises a PCI Express interface.
However, Hayes discloses wherein the digital data interface comprises a PCI Express interface (Para [0046] - “the control unit including a processing unit (e.g., FPGA and/or ARM processor) in communication with a master clock and multiple interfaces including a PCI express interface”).
Hayes is an analogous art considering they are both in the field of an ultrasound apparatus.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Randall to incorporate the interface of Hayes to achieve the same results. One would have motivation to combine because it “provides direct memory access to the host computer 130 from the TREM 110 as well as direct memory access from the TREM 100 to the host computer 130.” (Hayes - Para [0041]).




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE C LANGHALS whose telephone number is (571)272-6258. The examiner can normally be reached Mon.-Thurs. alternate Fridays 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)-272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/R.C.L./               Examiner, Art Unit 3793                                                                                                                                                                                         
/JASON M IP/               Primary Examiner, Art Unit 3793